DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-12 which are directed to a manner of operating the disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 17, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Portable Gas Chromatograph with Tunable Retention and Sensor Array Detection for Determination of Complex Vapor Mixtures), in view of .
Regarding claim 1, Lu discloses a molecular detection apparatus (Figure 1), comprising:
a collection port collecting detection target gas containing molecules each having a functional group to be detected (see: 6-port valve);
a substitution unit including a container containing a porous substance (see: Column 1);
a detector including a plurality of detection cells each having a sensor unit and an organic probe disposed at the sensor unit, the organic probe capturing the molecules or the substituted functional group of the substitution product sent from the substitution unit (see: Column 2, Sensor Array); and
a discriminator discriminating the molecules by a signal pattern based on an intensity difference of detection signals generated with the molecules or the substitution product being captured by the organic probes of the plurality of detection cells (pg. 1403/System Operation, see: on-board microprocessor, notebook computer, software), wherein
one of the plurality of detection cells has the organic probe composed of a first organic compound and another one of the plurality of detection cells has the organic probe composed of a second organic compound which is different from the first organic compound and not included in the one detection cell (pg. 1402-1403/Instrument Description, see: each of the three working sensors was coated with a different polymer from solution by a microcapillary applicator. The polymers used are polyisobutylene (PIB), ethyl cellulose (ECEL), and BSP3, which is a copolymer of poly(dimethylsiloxane) and hexafluorobisphenol A).
Lu does not explicitly disclose the porous substance comprises a metal organic framework containing a copper ion and an organic ligand including a carbonyl group.
Harvey teaches an analogous as chromatographic column packed with various loadings of copper–1,3,5-benzenetricarboxylate metal–organic framework (Cu-MOF) as a selective sorbent (pg. 2419-2420/2.4 Sorbent preparation-2.5 Column preparation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select one of a plurality of gas chromatographic column packing materials for the device disclosed by Lu, as taught by Harvey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the limitations recited in claim 1, which are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
 the plurality of detection cells have a plurality of the organic probes having different respective binding strengths with the molecules or the substitution product (pg. 1402-1403/Instrument Description, see: each of the three working sensors was coated with a different polymer from solution by a microcapillary applicator. The polymers used are polyisobutylene (PIB), ethyl cellulose (ECEL), and BSP3, which is a copolymer of poly(dimethylsiloxane) and hexafluorobisphenol A).
Regarding claim 7, modified Lu further discloses the substitution unit is provided with a heater configured to heat the container filled up with the porous substance of the metal organic framework (pg. 1402-1403/Instrument Description, see: Each column is coiled together with a heater wire and thermocouple).
Regarding claim 8, modified Lu further discloses a first filling unit filled up with the porous substance of the metal organic framework (Figure 1, see: Column 1); and a second filling unit provided at a rear stage of the first filling unit and filled up with a hygroscopic material for selectively adsorbing moisture only (Figure 1, see: Scrubber).
Regarding claim 12, modified Lu further discloses a first and a second gas flow channels from the collection port towards the detector, and wherein the first gas flow channel is provided with the substitution unit, and the molecules are sent to the detector through the substitution unit in the first gas flow channel (Figure 1, see: flow path sequentially coupling the 6-port valve, Column 1, Column 2, and Sensor Array), the second gas flow channel is directly connected to the detector, and the molecules are directly sent to the detector in the second gas flow channel, and the organic probe captures at least one of the substitution product sent through the first gas flow channel (Figure 1, see: flow path sequentially coupling the 6-port valve, Tuning Valve, Column 2, and Sensor Array).

Regarding claim 17, Lu discloses a molecular detection apparatus (Figure 1), comprising:
a collection port collecting detection target gas containing molecules each having a functional group to be detected (see: 6-port valve);
a substitution unit including a container containing a porous substance  (see: Column 1);
a detector including a plurality of detection cells each having a sensor unit and an organic probe disposed at the sensor unit, the organic probe of capturing the molecules or the substituted functional group of the substitution product sent from the substitution unit (see: Column 2, Sensor Array); and4Application No. 15/445,540
Reply to Office Action of October 19, 2020a discriminator discriminating the molecules by a signal pattern based on an intensity difference of detection signals generated with the molecules or the substitution product being captured by the organic probes of the plurality of detection cells (pg. 1403/System Operation, see: on-board microprocessor, notebook computer, software), wherein
one of the plurality of detection cells has the organic probe composed of a first organic compound and another one of the plurality of detection cells has the organic probe composed of a second organic compound which is different from the first organic compound and not included in the one detection cell (pg. 1402-1403/Instrument Description, see: each of the three working sensors was coated with a different polymer from solution by a microcapillary applicator. The polymers used are polyisobutylene (PIB), ethyl cellulose (ECEL), and BSP3, which is a copolymer of poly(dimethylsiloxane) and hexafluorobisphenol A).
Lu does not explicitly disclose the porous substance comprises a metal organic framework containing a metal ion having an unsaturated coordination property as the metal and an organic ligand including a carbonyl group.
Harvey teaches an analogous as chromatographic column packed with various loadings of copper–1,3,5-benzenetricarboxylate metal–organic framework (Cu-MOF) as a selective sorbent (pg. 2419-2420/2.4 Sorbent preparation-2.5 Column preparation).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select one of a plurality of gas chromatographic column packing materials for the device disclosed by Lu, as taught by Harvey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the limitations recited in claim 17, which are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the 
Regarding claim 19, modified Lu further discloses the substitution unit is provided with a heater configured to heat the container filled up with the porous substance of the metal organic framework (pg. 1402-1403/Instrument Description, see: Each column is coiled together with a heater wire and thermocouple).
Regarding claim 20, modified Lu further discloses a first filling unit filled up with the porous substance of the metal organic framework (Figure 1, see: Column 1); and a second filling unit provided at a rear stage of the first filling unit and filled up with a hygroscopic material for selectively adsorbing moisture only (Figure 1, see: Scrubber).
Regarding claim 22, modified Lu further discloses a first and a second gas flow channels from the collection port towards the detector, and wherein the first gas flow channel is provided with the substitution unit, and the molecules are sent to the detector through the substitution unit in the first gas flow channel (Figure 1, see: flow path sequentially coupling the 6-port valve, Column 1, Column 2, and Sensor Array), the second gas flow channel is directly connected to the detector, and the molecules are directly sent to the detector in the second gas flow channel, and the organic probe captures at least one of the substitution product sent through the first gas flow channel and the molecules sent through the second gas flow channel (Figure 1, see: flow path sequentially coupling the 6-port valve, Tuning Valve, Column 2, and Sensor Array).

s 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Portable Gas Chromatograph with Tunable Retention and Sensor Array Detection for Determination of Complex Vapor Mixtures), in view of Harvey et al. (Evaluation of copper–1,3,5-benzenetricarboxylate metal–organic framework (Cu-MOF) as a selective sorbent for Lewis-base analytes), as applied to claims 1 and 17 above, in further view of Hill et al. (Graphene Sensors).
Regarding claims 2 and 18, modified Lu does not explicitly disclose the sensor unit comprises a field effect transistor including a graphene layer and a source electrode and a drain electrode both connected to the graphene layer, and the organic probe is provided on the graphene layer.
Hill teaches a plurality of graphene based chemical sensors, including SAW sensors (pg. 3164-3165/IV. CHEMICAL SENSORS), and FET sensors (pg. 3165-3166/V. ELECTROCHEMICAL SENSORS).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the SAW sensor array disclosed by modified Lu, with a graphene based transducer, as taught by Hill, in order to provide for single molecule sensitivity, provided by the extremely low-noise characteristics of graphene (pg. 3164-3165/IV. CHEMICAL SENSORS).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the graphene based SAW sensor array disclosed by modified Lu, into a graphene FET array, as taught by Hill, in order to provide for further improvement of sensor performance arising from the superior carrier mobility and decrease of low-frequency noise (pg. 3165-3166/V. ELECTROCHEMICAL SENSORS).

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Portable Gas Chromatograph with Tunable Retention and Sensor Array Detection for Determination of Complex Vapor Mixtures), in view of Harvey et al. (Evaluation of copper–1,3,5-benzenetricarboxylate metal–organic framework (Cu-MOF) as a selective sorbent for Lewis-base analytes), as applied to claims 1 and 17 above, in further view of Boutboul et al. (Use of inverse gas chromatography with humidity control of the carrier gas to characterise aroma-starch interactions).
Regarding claims 9 and 21, modified Lu does not explicitly disclose the substitution unit is provided with a humidifying mechanism.
Boutboul teaches an analogous gas chromatography device and method comprising a means for humidity control of the carrier gas (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a means for humidity control of the carrier gas into the device disclosed by modified Lu, as taught by Boutboul, in order to provide for improved control of the column packing material and improved detection of hydrophilic compounds (Boutboul: pg. 391/4. Conclusion).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Portable Gas Chromatograph with Tunable Retention and Sensor Array Detection for Determination of Complex Vapor Mixtures), in view of Naik et al. (Separation of hydrogen isotopes by gas chromatography using a vanadium oxide coated molecular sieve (4A) packed column).
(Figure 1), comprising:
a collection port collecting detection target gas containing molecules each having a functional group to be detected (see: 6-port valve);6Application No. 15/445,540
Reply to Office Action of October 19, 2020a substitution unit including a container containing a porous substance (see: Column 1);
a detector including a plurality of detection cells each having a sensor unit and an organic probe disposed at the sensor unit, the organic probe of capturing the molecules or the substituted functional group of the substitution product sent from the substitution unit (see: Column 2, Sensor Array); and
a discriminator discriminating the molecules by a signal pattern based on an intensity difference of detection signals generated with the molecules or the substitution product being captured by the organic probes of the plurality of detection cells (pg. 1403/System Operation, see: on-board microprocessor, notebook computer, software), wherein
one of the plurality of detection cells has the organic probe composed of a first organic compound and another one of the plurality of detection cells has the organic probe composed of a second organic compound which is different from the first organic compound and not included in the one detection cell (pg. 1402-1403/Instrument Description, see: each of the three working sensors was coated with a different polymer from solution by a microcapillary applicator. The polymers used are polyisobutylene (PIB), ethyl cellulose (ECEL), and BSP3, which is a copolymer of poly(dimethylsiloxane) and hexafluorobisphenol A).

Naik teaches an analogous as chromatographic column packed with a vanadium oxide coated molecular sieve (pg. 11-12/Preparation of the coated columns).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select one of a plurality of gas chromatographic column packing materials for the device disclosed by Lu, as taught by Naik, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the limitations recited in claim 23, which are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Portable Gas Chromatograph with Tunable Retention and Sensor Array Detection for Determination of Complex Vapor Mixtures), in view of Naik et al. (Separation of hydrogen isotopes by gas chromatography using a vanadium oxide coated molecular .
Regarding claim 24, modified Lu does not explicitly disclose the sensor unit comprises a field effect transistor including a graphene layer and a source electrode and a drain electrode both connected to the graphene layer, and the organic probe is provided on the graphene layer.
Hill teaches a plurality of graphene based chemical sensors, including SAW sensors (pg. 3164-3165/IV. CHEMICAL SENSORS), and FET sensors (pg. 3165-3166/V. ELECTROCHEMICAL SENSORS).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the SAW sensor array disclosed by modified Lu, with a graphene based transducer, as taught by Hill, in order to provide for single molecule sensitivity, provided by the extremely low-noise characteristics of graphene (pg. 3164-3165/IV. CHEMICAL SENSORS).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the graphene based SAW sensor array disclosed by modified Lu, into a graphene FET array, as taught by Hill, in order to provide for further improvement of sensor performance arising from the superior carrier mobility and decrease of low-frequency noise (pg. 3165-3166/V. ELECTROCHEMICAL SENSORS).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Portable Gas Chromatograph with Tunable Retention and Sensor Array Detection for Determination of Complex Vapor Mixtures), in view of Naik et al. (Separation of .
Regarding claim 25, modified Lu does not explicitly disclose the substitution unit is provided with a humidifying mechanism.
Boutboul teaches an analogous gas chromatography device and method comprising a means for humidity control of the carrier gas (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a means for humidity control of the carrier gas into the device disclosed by modified Lu, as taught by Boutboul, in order to provide for improved control of the column packing material and improved detection of hydrophilic compounds (Boutboul: pg. 391/4. Conclusion).

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.

Regarding claim 23: since the column material taught by Naik comprises the same small particles of vanadium oxide, as instantly recited, it is the positon of the Examiner that the device taught by Lu, in view of Naik, would be fully capable of performing the instantly recited substitution functions.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797